1

2

3

4

5

6                           UNITED STATES DISTRICT COURT

7                                  DISTRICT OF NEVADA
8
                                             ***
9    1600 EAST NEWLANDS DRIVE, LLC,            Case No. 3:17-cv-00566-HDM-WGC

10                                    Plaintiff, ORDER
11          v.
12
     AMAZON.COM.NVDC, LLC, et al.,
13
                                  Defendants.
14

15         The undersigned Judge having determined that recusal is warranted, IT IS
16   ORDERED that the undersigned Judge recuses himself from this action.
17         IT IS FURTHER ORDERED that this matter be referred to the Chief Judge for
18   reassignment.
19         IT IS SO ORDERED.
20         DATED this 25th day of March, 2019.
21

22                                                  HOWARD D. MCKIBBEN
                                                    UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                1
